      Case 1:18-cv-00025-KGB-JTK Document 172 Filed 06/26/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

TONY M. RUIZ,                                                                        PLAINTIFF
ADC #157474

v.                                Case No. 1:18-cv-00025-KGB-JTK

ZACHERY HARMON, et al.                                                           DEFENDANTS

                              AGREED PROTECTIVE ORDER

       Plaintiff has requested discovery of records containing sensitive information including

disciplinary records regarding Defendants and inmate grievances against Defendants. Such

information, if disclosed to Plaintiff, arguably could pose a security risk. However, Defendants

have the information as part of responses to discovery. Discovery was recently re-opened and

Defendants want to provide their responses to Plaintiffs’ Counsel so as not to delay upcoming

depositions. In order to permit Plaintiff’s Counsel adequate access to the records necessary to

present completely Plaintiff’s case herein, and, at the same time to protect security at the prison

and protect persons named in records maintained by Defendant and its employees, it is hereby

ORDERED, ADJUDGED and DECREED as follows:

       1. Defendants have agreed to produce complete copies of disciplinary records regarding

Defendants and grievances by other inmates against Defendants requested by Plaintiff pursuant to

the Federal of Civil Procedure;

       2. Said documents shall be considered confidential;

       3. All confidential records or other information provided hereunder shall be used for the

purpose of this litigation, and none of the confidential material may be used for any other purpose

whatsoever. Moreover, Plaintiff may not utilize directly or indirectly the confidential records,
      Case 1:18-cv-00025-KGB-JTK Document 172 Filed 06/26/20 Page 2 of 2



documents, or other information made available pursuant to this Order in any other administrative

complaint, proceeding, or civil action;

       4. All confidential records, documents, tapes, or other information provided hereunder

shall be retained in the custody of the Plaintiff’s Counsel during the pendency of this litigation;

       5. If confidential documents or records are used during depositions, those portions of

depositions mentioning the documents or involving the depositions shall be treated as confidential

in accordance with this Order; except Plaintiff’s Counsel may discuss such information in general

terms with the Plaintiff;

       6. Plaintiff’s Counsel may use such documents in this litigation and at trial, if otherwise

admissible. However, this Order does not constitute a ruling on the admissibility of said records;

       7. Plaintiff’s Counsel, promptly upon completion of this litigation, or before if at such time

he has no further use of the confidential information, whichever shall first occur, shall return to

the Defendants’ Counsel all materials produced, and all copies and extracts of data from such

materials, at the cost to Defendants’ Counsel;

       8. This Protective Order shall govern all pre-trial proceedings but shall be subject to

modification either before, during or after the trial on the merits, upon application of any of the

parties to this lawsuit and for good cause shown;

       9. This Order is without prejudice to the rights of any party to make objections to the

discovery as permitted by the Federal Rules of Civil Procedure or by any statute or other authority.

       So ordered this the 26th day of June, 2020.



                                                      _____________________________
                                                      Kristine G. Baker
                                                      United States District Judge



                                                  2
